Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as March 21, 2018, the actual filing date, there being no earlier priority applications.
The claims originally filed March 21, 2018 are entered, currently outstanding, and subject to examination.
This action is in response to the information disclosure statement/IDS filing of July 11, 2018.
Claims 1-25 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-25 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, 

Claim Rejections - 35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 (and by dependency, claim 3) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the collateral recitation of “an optical fiber” renders the claim indefinite as there is no way to know whether or not the optical fiber is a part of the claim and is required for infringement.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6,493,475 of Lin (Lin) in view of All-Dielectric Subwavelength Metasurface Focusing Lens of West et al. (West, cited by Applicant).

WITH RESPECT TO CLAIM 1, Lin discloses an optoelectronic apparatus (Figs. 1-3; abstract, "An integrated device includes a micro-lens and an opto-electronic device can be formed on a single substrate." Col. 2, l. 45 and adjacent), comprising:

a photodetector ("The opto-electronic device 120 may be a laser, an LED, or a photodetector, for example." Col. 3, l. 1 and adjacent) disposed on the first side of the substrate (Figs. 1/2D),
the photodetector to convert a light signal into an electrical signal (per normal PD operation); and
a lens etched into the second side of the substrate ("As the etching process proceeds through the masking material 142, the desired shape of the micro-lens 130 is transferred to the substrate 110. Following the etching process, the surface of substrate 110 is shaped as the desired optical micro-lens." Col. 3, l. 65 and adjacent),
the lens to collect incident light and focus it through the substrate onto the photodetector ("On the other hand, if additional pilot/monitoring light with a different wavelength is co-transmitted, the focal length can be designed so that the absorption efficiency of the photodetector is high for the pilot/monitoring light and low for the signal light. Incident light beam 200 is focused through the micro-lens 130, transmitting through the substrate 110, to the core of a receiving optical fiber 300." Col. 4, l. 28 and adjacent).
Lin as set forth above does not disclose:
a dielectric metasurface lens etched into the second side of the substrate,
the dielectric metasurface lens to collect incident light and focus it through the substrate onto the photodetector.
West discloses an all-dielectric subwavelength metasurface focusing lens that 
a dielectric metasurface lens etched into the second side of the substrate (Fig. 3),
the dielectric metasurface lens to collect incident light and focus it through the substrate onto the photodetector (Fig. 7 and text following).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric metasurface lens along the lines of West in a system according to Lin as set forth above in order to provide compact integrated optical systems and/or to provide a flat and compact micro-lens system (per the introduction of West). This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a monolithic optical detection system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a dielectric metasurface lens etched into the second side of the substrate,
the dielectric metasurface lens to collect incident light and focus it through the substrate onto the photodetector.
WITH RESPECT TO CLAIM 2, Lin in view of West as set forth above discloses the apparatus of claim 1, including one wherein
the dielectric meta-surface lens is to receive the incident light from an optical 
The device of the combination achieved by Lin in view of West as set forth above may receive the incident light from an optical fiber as it may receive light from any source.
WITH RESPECT TO CLAIM 3, Lin in view of West as set forth above discloses the apparatus of claim 2, but not one wherein
the incident light comprises a high-speed optical signal.
Claim 3 requires a device constructed according to its immediate parent claim, claim 2, to be operated in a certain manner.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). MPEP § 2114(II).
Consequently, claim 3 is rejected on the same grounds as its immediate parent claim, claim 2, as not being differentiated from it.
Below, this analysis is indicated as “intended use”.
WITH RESPECT TO CLAIM 4, Lin in view of West as set forth above discloses 
a spot size of the incident light is at least twice as large as a diameter of the photodetector.
Intended use per above.
WITH RESPECT TO CLAIM 5, Lin in view of West as set forth above discloses the apparatus of claim 4, but not one wherein
the diameter of the photodetector is chosen to reduce a capacitance of the photodetector.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Lin in view of West as set forth above as set forth above provides the structure of claims 4 and 1, the combination is seen as also providing the same claimed properties or functions of claim 5.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
WITH RESPECT TO CLAIM 6, Lin in view of West as set forth above discloses the apparatus of claim 4, but not one wherein
the spot size of the incident light is from 100 to 1000 microns.

WITH RESPECT TO CLAIM 7, Lin in view of West as set forth above discloses the apparatus of claim 6, but not one wherein
the diameter of the photodetector is from 2 to 100 microns.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 6 departs from that of claims 4 and 1 only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Lin in view of West as set forth above as set forth above.
Below, this analysis is referred to as “relative dimensions”.
WITH RESPECT TO CLAIM 8, Lin in view of West as set forth above discloses the apparatus of claim 1, including one wherein the dielectric meta-surface lens has
a first side adjacent to the second side of the substrate, and
a second side, opposite the first side,
the second side having a planar surface.
West, Fig. 3, shows the claimed sides of the dielectric meta-surface lens with the second side having a planar surface.
WITH RESPECT TO CLAIM 9, Lin in view of West as set forth above discloses the apparatus of claim 1, including one wherein
the dielectric metasurface lens comprises an array of subwavelength 
WITH RESPECT TO CLAIM 10, Lin in view of West as set forth above discloses the apparatus of claim 9, including one wherein
the substrate comprises silicon (both Lin at col. 2, l. 52 and adjacent, and West at ¶ 2 of section “2. Approach”, "a nano-patterned regular array of pillars etched with near vertical walls over the silicon wafer surface"), and
the array of subwavelength nanostructures comprises high refractive index silicon features (per West, Fig. 3, and “3. Design”, ¶ 1) surrounded by a low refractive index material (per West, air; “3. Design”, ¶ 1).
WITH RESPECT TO CLAIM 11, Lin in view of West as set forth above discloses the apparatus of claim 10, including one wherein
the low refractive index material is one of SiO2 or air.
"Air" per claim 10, above.
WITH RESPECT TO CLAIM 12, Lin in view of West as set forth above discloses the apparatus of claim 10, including one wherein
the high refractive index silicon features include at least one of posts or holes.
West, Fig. 3; "pillars", “3. Design”, ¶ 1.
WITH RESPECT TO CLAIM 13, Lin in view of West as set forth above discloses the apparatus of claim 10, but not one wherein
the array of subwavelength nanostructures includes multiple concentric belts,
each belt including posts and/or holes of varying dimensions within the belt.
West provides (¶ 3, “3. Design”):
The lenses examined in this paper are each 30 μm x 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a concentric lens design along the lines of West in a system according to Lin in view of West as set forth above in order to provide compact integrated optical systems and/or to provide a flat and compact micro-lens system (per the introduction of West). This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a monolithic optical detection system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the 
Further, the combination would then provide:
the array of subwavelength nanostructures includes multiple concentric belts,
each belt including posts and/or holes of varying dimensions within the belt (per West, "The diameter of the pillars changes from belt to belt (see Fig. 2), and belts are arranged with thick pillars near the lens center and thin pillars towards the periphery.").
WITH RESPECT TO CLAIM 14, Lin in view of West as set forth above discloses the apparatus of claim 10, but not one wherein the height of the subwavelength nanostructures is determined by:
height≥[Symbol font/0x6C]0/∆n,
where [Symbol font/0x6C]0 is the incident light's wavelength in air, and
∆n is the difference in refractive index between the silicon structures and the low refractive index material.
Same product/same features.
WITH RESPECT TO CLAIM 15, Lin in view of West as set forth above discloses the apparatus of claim 10, but not one wherein the pitch of the subwavelength nanostructures is determined by:
pitch≤[Symbol font/0x6C]0/nhigh,
where [Symbol font/0x6C]0 is the incident light's wavelength in air, and
nhigh is the refractive index of the high index material.
Same product/same features.
WITH RESPECT TO CLAIM 16, Lin in view of West as set forth above discloses the apparatus of claim 1, but not one wherein
the dielectric metasurface lens is further to focus the incident light such that an amount of light towards a maximum is diffracted into the photodetector.
Same product/same features.
WITH RESPECT TO CLAIM 17, Lin in view of West as set forth above discloses the apparatus of claim 1, including one wherein
the substrate has a high refractive index, and
either low or no absorption of light at wavelengths of the incident light.
Per West, “7. Conclusion”, ¶ 1, ("In conclusion, we have demonstrated a sub-wavelength thin planar all-dielectric metamaterial lens patterned on a silicon wafer surface. A transparent dielectric substrate with no metal elements avoids light absorption as light passes through the metamaterial layer (in contrast to plasmonic meta-surfaces).")
WITH RESPECT TO CLAIM 18, Lin in view of West as set forth above discloses an optical communications system, comprising:
a light signal source to send a high speed optical signal (providing incident light beam 200 in Lin); and
an optoelectronic apparatus (per Lin in view of West as set forth above), comprising:
a first side on which is provided an optoelectronic device; and
a second side, opposite the first side, comprising
a set of high refractive index nanostructures surrounded by a low refractive index material,
the optoelectronic apparatus to receive the high speed optical 
Lin in view of West as set forth above does not disclose:
an optical fiber coupled to the light signal source;
an optical coupler coupled to the optical fiber,
to receive the high speed optical signal and couple it to an optoelectronic apparatus;
Lin Fig. 3 discloses an optical fiber 300 receiving an optical signal from integrated device 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical fiber for incident light transmission to the integrated device 10 along the lines of Lin in a system according to Lin in view of West as set forth above in order to controllably transmit a signal to the integrated device 10 as optical fibers are known for their light reception and transmission capacities regardless of the transmitting and/or receiving devices. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a monolithic optical detection system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
an optical fiber coupled to the light signal source;

to receive the high speed optical signal and couple it to an optoelectronic apparatus;
WITH RESPECT TO CLAIM 19, Lin in view of West as set forth above discloses the optical communications system of claim 18, but not one further comprising
an electrical circuit,
communicatively coupled to the optoelectronic apparatus,
to receive the electrical signal.
However, such electrical circuitry is seen as inherent in Lin in order to provide operation and utility.
WITH RESPECT TO CLAIM 20, Lin in view of West as set forth above discloses the optical communications system of claim 19, including one wherein
the high refractive index nanostructures are made of silicon (per West, Fig. 3, and “3. Design”, ¶ 1), and
the surrounding low refractive index material is one of air or silicon dioxide (per West, air; “3. Design”, ¶ 1).
Per claim 9.
WITH RESPECT TO CLAIM 21, Lin in view of West as set forth above discloses the optical communications system of claim 20, including one wherein
the high refractive index nanostructures comprise one or more of rectangular mesas and valleys.
Per West, Fig. 3.
WITH RESPECT TO CLAIM 22, Lin in view of West as set forth above discloses the optical communications system of claim 20, including one wherein
the optoelectronic device is one of a light sensor or a camera.
Lin, "opto-electronic device 120 (e.g., a photodetector)", col. 3, l. 20 and adjacent.
WITH RESPECT TO CLAIM 23, Lin in view of West as set forth above discloses a method of manufacturing a circuit package, including one comprising:
providing a layer having a top surface and a bottom surface;
providing a light sensor on the top surface of the layer; and
processing the bottom surface of the layer to focus incident light through the layer onto the light sensor.
The manufacturing method of claim 23 would naturally occur in the construction of a device according to claim 1.
WITH RESPECT TO CLAIM 24, Lin in view of West as set forth above discloses the method of claim 23, the processing to include etching the bottom surface of the layer to form an array of subwavelength nanofeatures.
The manufacturing method of claim 24 would naturally occur in the construction of a device according to claim 1.
WITH RESPECT TO CLAIM 25, Lin in view of West as set forth above discloses the method of claim 24, including one wherein
the array of subwavelength nanofeatures includes at least two concentric rings (West, ¶ 3, “3. Design”),
each ring comprising a plurality of high refractive index post or hole structures (West, Fig. 3; "pillars", “3. Design”, ¶ 1),
the post or hole structures having varying dimensions within each ring (per 
See claim 13.

Conclusion
Applicant’s publication US 20190044003 A1 of February 7, 2019 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to dielectric metastructures and relevant pitch/height dimensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 2, 2021